Title: To George Washington from James Madison, 25 January 1788
From: Madison, James
To: Washington, George



Dear Sir
N. York Jany 25. 1788.

I have been favoured since my last with yours of the 10th inst: with a copy of the Governours letter to the Assembly. I do not know what impression the latter may make in Virginia. It is generally understood here that the arguments contained in it in favor of the Constitution are much stronger than the objections which prevented his assent. His arguments are forceable in all places, and with all persons. His objections are connected with his particular way of thinking on the subject, in which many of the Adversaries to the Constitution do not concur.

The information from Boston by the mail on the evening before last, has not removed our suspence. The following is an extract of a letter from Mr King dated on the 16th inst.
“We may have 360 members in our Convention. Not more than 330 have yet taken their Seats. Immediately after the settlement of Elections, the Convention resolved that they would consider and freely deliberate on each paragraph without taking a question on any of them individually, & that on the question whether they would ratify, each member should be at liberty to discuss the plan at large. This Resolution seems to preclude the idea of amendments⟨;⟩ and hitherto the measure has not been suggested. I however do not from this circumstance conclude that it may not hereafter occur. The opponents of the Constitution moved that Mr Gerry should be requested to take a seat in the Convention to answer such enquiries as the Convention should make concerning facts which happened in the passing of the Constitution. Although this seems to be a very irregular proposal, yet considering the jealousies which prevail with those who made it (who are certainly not the most enlightened part of the Convention) and the doubt of the issue had it been made a trial of strength, several friends of the Constitution united with the opponents and the Resolution was agreed to and Mr Gerry has taken his Seat. Tomorrow we are told certain enquiries are to be moved for by the opposition, and that Mr Gerry under the idea of stating facts is to state his reasons &c.—this will be opposed and we shall on the division be able to form some idea of our relative strength—From the men who are in favour of the Constitution every reasonable explanation will be given, and arguments really new and in my judgment most excellent have been and will be produced in its support. But what will be its fate, I confess I am unable to discern. No question ever classed the people of this State in a more extraordinary manner, or with more apparent firmness.”
A Congress of seven States was made up on Monday. Mr C. Griffin has been placed in the chair. This is the only step yet taken. I remain with the highest respect & attachmt Yrs affety

Js Madison Jr

